Kao, Chief Judge:
The merchandise which is the subject of the protests listed on schedule A, attached to this decision and made a part hereof, consists of battery-operated night lamps and batteries. These matters have been remanded to me for the determination of dutiable value, pursuant to the provisions of 28 U.S.C., section 2636(d), in keeping with the holding of this court that the involved batteries and night lamps should have been separately appraised. Southwestern Electric Company v. United States, 58 Cust. Ct. 134, C.D. 2906.
In accordance therewith the counsel for the parties herein have entered into the following stipulation of fact:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the court:
1. That the merchandise the subject of the protests listed on Schedule “A” attached hereto and made a part hereof consists of night lamps and batteries exported from Hong Kong and which the court *981in C.D. 2906 held to be subject to appraisement separately, the said protests therein being remanded to a single judge of the court to determine the proper dutiable value of the said merchandise, pursuant to the provisions of 28 U.S.C., § 2636 (d).
2. That the involved batteries and night lamps the subject of this stipulation were entered subsequent to February 27, 1958 and are not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said items are subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
3. That at the time of exportation of the involved batteries and night lamps such or similar batteries and night lamps were freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at the following prices, which prices included the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, except for certain additional special packing expenses as noted on Invoice Number Two in Protest 64/1102 to be apportioned pro rata to the batteries and night lamps in that shipment, as follows:
No. 1001 Balloon Brand
Plastic Toy Night Lamp $3.90 per dozen
No. 943 “C” Batteries $0.40 per dozen
Protest 64/1102, Invoice No. 2:
Inner Boxes Special Packing,
2400 pieces: $0,018 per piece.
4. That the said protests may be deemed submitted for decision on this stipulation.
Upon the agreed facts and the cited authority, I find export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by these remanded protests and that such values, including certain additional special packing expenses for the items on invoice No. 2 in protest 64/1102 which are to be apportioned pro rata among the batteries and night lamps in that shipment, are as follows:
No. 1001 Balloon Brand Plastic Toy Night Lamp $3.90 per dozen
No. 943 “C” Batteries $0.40 per dozen
Protest 64/1102, Invoice No. 2:
Inner Boxes Special Packing, 2400 pieces: $0,018 per piece.
Judgment will be entered accordingly.